Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 1 of 26




         EXHIBIT
           A
11/24/2019                              Office of1-1
                 Case 4:19-cv-04595 Document      Harris Filed
                                                         County District Clerk - Marilyn
                                                                on 11/24/19              Burgess Page 2 of 26
                                                                                    in TXSD

  HCDistrictclerk.com                VALENCIA, PERFECTO vs. ALLSTATE TEXAS LLOYD'S                                  11/24/2019
                                     INC
                                     Cause: 201974368  CDI: 7    Court: 125

  DOCUMENTS
  Number            Document                                                                         Post Date             Pgs
                                                                                                     Jdgm
  88115235          TRIAL SETTING                                                                          11/15/2019      2
  88051343          Cover Letter                                                                           11/12/2019      1
  88051344          Defendants Original Answer                                                             11/12/2019      5
  87887666          Service Return                                                                         11/01/2019      1
  87865110          Civil Process Pick-Up Form                                                             10/10/2019      1

  87532781          PLAINTIFF'S ORIGINAL PETITION                                                          10/09/2019      11
   ·> 87532782      REQUEST FOR ISSUANCE OF SERVICE                                                        10/09/2019      1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=VWfz5zkFPtKE+Mv9CdDQAM8E1jHoXgNd7DPS/Ra0jfqwB0qIiEMnnSuV…   1/1
Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 3 of 26             11/1/2019 8:42 AM
                                                        Marilyn Burgess - District Clerk Harris County
                                                                             Envelope No. 38143532
                                                                                   By: Shanelle Taylor
                                                                            Filed: 11/1/2019 8:42 AM




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 4 of 26




                                                          k
                                                        er
                                                      Cl
                                                       t
                                                   ric
                                               ist
                                            sD
                                         es
                                       rg
                                    Bu
                                  n
                                ily
                              ar
                           M
                         of
                       e
                    ffic
               yO
             op
           C
         ial
      fic
    of
 Un
Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 5 of 26

                 2019-74368 / Court: 125




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
 Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 6 of 26

                                                                        Service of Process
                                                                        Transmittal
                                                                        10/31/2019
                                                                        CT Log Number 536542091
TO:      TEXAS LITIGATION
         ALLSTATE INSURANCE COMPANY - DFW CASUALT
         8711 N FREEPORT PKWY #23
         IRVING, TX 75063-2578

RE:      Process Served in Texas

FOR:     ALLSTATE TEXAS LLOYD'S, INC. (Domestic State: TX)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  PERFECTO VALENCIA, PLTF. vs. ALLSTATE TEXAS LLOYD'S, INC., DFT.
DOCUMENT(S) SERVED:               Citation, Original Petition
COURT/AGENCY:                     125th Judicial District Court Harris County, TX
                                  Case # 201974368
NATURE OF ACTION:                 Insurance Litigation
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:         By Process Server on 10/31/2019 at 10:07
JURISDICTION SERVED :             Texas
APPEARANCE OR ANSWER DUE:         By 10:00 a.m on the Monday next following the expiration of 20 days after you were
                                  served this citation and petition (Document(s) may contain additional answer dates)
ATTORNEY(S) / SENDER(S):          Daniel Avila II
                                  Reed Smith, LLP
                                  811 Main Street, Suite 1700
                                  Houston, TX 77002
                                  713-469-3896
ACTION ITEMS:                     CT has retained the current log, Retain Date: 10/31/2019, Expected Purge Date:
                                  11/05/2019

                                  Image SOP

                                  Email Notification, TEXAS LITIGATION texaslitigation@allstate.com

SIGNED:                           C T Corporation System
ADDRESS:                          1999 Bryan St Ste 900
                                  Dallas, TX 75201-3140
For Questions:                    877-564-7529
                                  MajorAccountTeam2@wolterskluwer.com




                                                                        Page 1 of 1 / AZ
                                                                        Information displayed on this transmittal is for CT
                                                                        Corporation's record keeping purposes only and is provided to
                                                                        the recipient for quick reference. This information does not
                                                                        constitute a legal opinion as to the nature of action, the
                                                                        amount of damages, the answer date, or any information
                                                                        contained in the documents themselves. Recipient is
                                                                        responsible for interpreting said documents and for taking
                                                                        appropriate action. Signatures on certified mail receipts
                                                                        confirm receipt of package only, not contents.
Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 7 of 26

                                             CAUSE NO.       201974368

                                             RECEIPT NO.                            0.00        ATY
                                                         **********                     TR # 73683747        l
PLAINTIFF: VALENCIA, PERFECTO                                                    In The   125th
        vs.                                                                      Judicial District Court '
DEFENDANT: ALLSTATE TEXAS LLOYD'S INC                                            of Harris County, Texas
                                                                                 125TH DISTRICT COURT
                                                                                 Houston, TX
                                                   CITATION
THE STATE OF TEXAS
County of Harris



TO: ALLSTATE TEXAS LLOYD'S INC (A TEXAS INSURANCE COMPANY) MAY BE SERVED
    WITH PROCESS BY SERVING ITS REGISTERED AGENT CT CORPORATION SYSTEM
    1999 BRYAN STREET SUITE 900    DALLAS TX 75201
    Attached is a copy of PLAINTIFF'S ORIGINAL PETITION

This instrument was filed on the 9th day of October 2019. in the above cited cause number
and court. The instrument attached describes the claim against you.

      YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.
TO OFFICER SERVING:
      This citation was issued on 10th day of October, 2019, under my hand and
seal of said Court.


Issued at request of:                                        MARILYN BURGESS, District Clerk
AVILA, DANIEL                                        ,       Harris County, Texas
811 MAIN                                            } 3}     201 Caroline, Houston, Texas 77002
HOUSTON, TX 77003                                             (P-°- Box 4651> Houston, Texas 77210)
Tel: (713) 469-3896
Bar No.: 24109601                                        Generated By: HALL, JOSHUA EVERETT GLH//113S2575

                                         OFFICER/AUTHORIZED PERSON RETURN
Came to hand at          o'clock          . M., on the            day of

Executed at (address)                                                                                   in

                             County at          o'clock           .M., on the       day of
        , by delivering to                                                       defendant, in person, a

true copy of this Citation together with the accompanying                       copy(ies) of the Petition

attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand officially this       day of

FEE: $_

                                                                       of                    County, Texas


                                                             By
               Affiant                                                            Deputy

On this day, ________________________________________________, known to me to be the person whose
signature appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited on the
return.

SWORN TO AND SUBSCRIBED BEFORE ME, on this                   day of


                                                                                  Notary Public




M.INT.CITR.P                                   *73683747*
Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 8 of 26
                                                                                                               10/9/2019 4:17 PM
                                                                                    Marilyn Burgess - District Clerk Harris County
                                                                                                         Envelope No. 37520528
                                  2019-74368 /Court: 125                                                           By: Joshua Hall
                                                                                                        Filed: 10/9/2019 4:17 PM

                                               CAUSE NO.

       PERFECTO VALENCIA,                                 $   fN THE DISTRICT COURT OF
                                                          §
                              Plaintiffs,                 8
                                                          $
       vs.                                                §
                                                          §
       ALLSTATE TEXAS LLOYD’S, INC.,                      ij HARRIS COUNTY, TEXAS
                                                          8
                              Defendants. ■               8
                                                          §
                                                          8          JUDICIAL DISTRICT
                                                          8

                                    PLAINTIFF’S ORIGINAL PETITION

             Plaintiff Perfecto Valencia (“Plaintiff’) files this Original Petition against Allstate Texas

      Lloyd’s, Inc. (“Allstate”) and respectfully shows the Court as follows:

                                     I.       DISCOVERY CONTROL PLAN

              l.     Plaintiff intends for discovery to be conducted under Level 2 of Rule 190.3 of the

      Texas Rules of Civil Procedure.

                                                 II.    PARTIES

             2.      Plaintiff, Perfecto Valencia, is an individual who resides in Harris County, Texas.

             3.      Defendant, Allstate, is a Texas insurance company engaged in the business of

      insurance in the State of Texas. Allstate may be served with personal process by its registered

      agent, CT Corporation System, at 1999 Bryan Street, Suit 900, Dallas, Texas 75201, or wherever

      else it may be found.

                                      III.    JURISDICTION AND VENUE

             4.      The subject matter in controversy is within the jurisdictional limits of this court.
Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 9 of 26



             5.      This court has jurisdiction over the parties because the Plaintiff and the property

      which is the subject of this suit are located in Harris County, Texas.

           • 6.      Venue in Harris County is proper in this case under Section 15.002 of the Texas

      Civil Practice and Remedies Code because all or a substantial part of the events or omissions

      giving rise to this lawsuit occurred in this county and the plaintiff and the property which is the

      subject of this suit are located in Harris County, Texas.

                                         TV.   FACTUAL BACKGROUND

      1.     The Initial Claim (6440)

              7.     Plaintiff is the owner of a Texas Homeowner’s Insurance Policy (hereinafter

      referred to as “the Policy”), which was issued to and sold by Allstate.

             8.      Plaintiff owns the insurance property, which is specifically located at 3930 Cedar

      Gardens, Dr., Houston TX 77082 (hereinafter referred to as the “Insured Property”).

             9.      During the terms of the Policy, on or around April of 2015, under Allstate Policy

      No. 000229137866 and Claim No. 0366946440, Plaintiff sustained covered property damage

      amounting to at least $30,000.

              10.    Plaintiff promptly reported the damages to Allstate who subsequently sent out an

      adjuster to assess available coverage. During the inspection, Allstate’s adjuster barely spoke to

      Plaintiff and took only thirty minutes to conduct a cursory and minimal inspection.

              11.    Plaintiff asked Allstate to cover the cost of repairs to the Insured Property as

      required by the Policy.

              12.    Allstate had a duty to pay the claim promptly, but, instead, did not pay any of

      Plaintiff’s claim for two years.




                                                       2

                                f
Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 10 of 26



              13.     Due to Allstate’s failure to make repairs to the home, Plaintiffs home continued to

      have leaks and subsequently mold began to form inside Plaintiffs home, creating serious

      respiratory health problems for all of the people residing in the home.

      2.      The Second Claim (4180)

              14.     During the terms of the same Policy, on or around August of 2017 under Claim No.

      0473774180 PBW, Plaintiff sustained covered losses to his home in the form at least $30,000.

              15.     Plaintiff promptly reported the damages to Allstate who subsequently sent out an

      adjuster to assess available coverage. During the inspection, Allstate’s adjuster undertook a

      cursory and minimal inspection of the Insured Property.

              16.     Plaintiff asked Allstate to cover the cost of repairs to the Insured Property pursuant

      to the Policy. In a letter to Plaintiff dated October 24, 2017, Allstate denied the claim in its entirety.

      arguing no recent damage had occurred.

              17.     Ironically—and presumably because the prior damages were sustained two years

      before—Allstate attempted to attribute the damage to Plaintiffs home and with a prior claim

      Plaintiff made in 2015 (which Allstate has not fully paid). Allstate failed to explain how they

      determined the damage observed was not the result of the more recent 2017 storm. Allstate pointed

      only to an irrelevant portion of Plaintiff s insurance policy to support their arbitrary' and unfounded

      denial of Plaintiffs claim. The damages incurred from the August 2017 storm require full

      replacement of roof and roof components, including the roof vents, flashing, gutters, and more.

              18.     Allstate failed to conduct a full, fair and adequate investigation of Plaintiffs

      covered damages. Importantly, Plaintiff and its immediate family continued to be exposed to the

      toxins of the mold that was created from Allstate’s failure to adequately pay the claim in a timely

      manner as required by law.




                                                          3
    Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 11 of 26



                    19.   Plaintiff has attempted to resolve this dispute without the court’s intervention but
i
          due to the continued health risks of the mold that Allstate failed to remedy, and Allstate’s inability

          to cooperate with Plaintiff’s demands, Plaintiff had no choice but to bring this lawsuit.
                                                                                   /

                                                  V.   CAUSES OF ACTION

          1. Breach of Contract (Initial Claim (6440))

                    20.   The preceding paragraphs are incorporated here by reference.

                    21.   Plaintiff and Allstate entered into a valid enforceable contract, which is the

          Policy.

                    22.   Plaintiff fully performed its contractual obligations under the Policy.

                    23.   Under the terms of the Policy, Allstate contracted to pay Plaintiff for direct

          physical loss or damage to the Insured Property. Allstate has failed and refused to comply with

          its contractual obligation under the Policy for the claim ending in 6440.

                    24.   Defendant’s breach caused injury to the plaintiff, which resulted in damages.

                    25.   Plaintiff seeks damages within the jurisdictional limits of this Court.

                    26.   Plaintiff is entitled to recover reasonable attorney fees under Texas Civil Practice

          & Remedies Code, chapter 38 because this suit is for breach of a written contract. Plaintiff was
                                                                          r
          forced to retain counsel to defend itself.

          2. Breach of Contract (Second Claim (4180))

                    27.   The preceding paragraphs are incorporated here by reference.

                    28.   Plaintiff and Allstate entered into a valid enforceable contract, which is the

          Policy.

                    29.   Plaintiff fully performed its contractual obligations under the Policy.

                                                                                                                   +



                                                            4




                                              I




                                                                                                                   * c
Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 12 of 26



                30.     Under the terms of the Policy, Allstate contracted to pay Plaintiff for direct

         physical loss or damage to the Insured Property. Allstate has failed and refused to comply with

         its contractual obligation under the Policy for the claim ending in 4180.

                31.     Defendant’s breach caused injury to the plaintiff, which resulted in the damages.

                32.     Plaintiff seeks damages within the jurisdictional limits of this Court.

                33.     Plaintiff is entitled to recover reasonable attorney fees under Texas Civil Practice

         & Remedies Code, chapter 38 because this suit is for breach of a written contract. Plaintiff was

         forced to retain counsel to defend itself.

         3. Prompt Payment Violations (Initial Claim (6440))

                34.     The preceding paragraphs are incorporated here by reference.
                                                                                         >
                35.     Plaintiff was an insured under a contract for homeowner’s insurance issued by

         defendant.

                36.     Defendant is a homeowner’s insurance company.

                37.     Plaintiff suffered a loss covered by the policy and gave proper notice to defendant

         of plaintiff s claim on or around April of 2015.

                38.     Defendant is liable for the claim and had a duty to pay the claim ending in 6440 in

         a timely manner.

                39.     Defendant breached the duty by not timely paying the claim after accepting it.

                40.     Plaintiff seeks damages within the jurisdiction of this Court.

                41.     Statutory damages. Plaintiff is entitled to recover actual damages and under Texas

         Insurance Code section 542.060(a), statutory' damages of 18% the amount of the claim.

                42.     Plaintiff is entitled to recover reasonable attorney fees under Texas Insurance

         Code section 542.060 and 542A.
                        /



                                                            5


                                                                               >




M




     \
/   Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 13 of 26
                                                                    /


                                                       i
          4.   Prompt Payment Violations (Second Claim (4180))

                 43.         The preceding paragraphs are incorporated here by reference.

                 44.         Plaintiff was an insured under a contract for homeowner’s insurance issued by

          defendant.

                 45.         Defendant is a homeowner’s insurance company

                 46.         Plaintiff suffered a loss covered by the policy and gave proper notice to defendant

          of plaintiffs claim on or around April of 2015.
                                t

                 47.         Defendant is liable for the claim and had a duty pay the claim ending in 4180 in a

          timely manner.
                                                                                                                   \
                 48.         Defendant breached the duty by denying the claim.

                 49.         Plaintiff seeks unliquidated damages within the jurisdiction of this Court.

                 50.         Statutory damages. Plaintiff is entitled to recover actual damages in the amount of

          the claim, and under Texas Insurance Code section 542.060(a), statutory' damages of 18% the

          amount of the claim.

                 51.         Plaintiff is entitled to recover reasonable attorney fees under Texas Insurance

          Code section 542.060 and 542A.

          S. DTPA (Initial Claim (6440))

                 52.         The preceding paragraphs are incorporated here by reference.

                 53.         Plaintiff is a consumer under DTPA because plaintiff sought services by purchase.

                 54.         Defendant is a corporation that can be sued under the DTPA.

                  55.     Defendant violated the DTPA when defendant used or employed an act or
          practice in violation of the Texas Insurance Code, chapter 541, including but not limited to:

                       a. Engaging in false, misleading, or deceptive acts or practices that Plaintiff relied to
                          Plaintiff’s detriment;

                                                           I
                                                               6

                        c.




                                                                        \
    Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 14 of 26



                       b. Engaging in an unconscionable action or course of action that, to Plaintiff s
                          detriment, took advantage of Plaintiffs lack of knowledge, ability, experience,
                          and/or capacity to a grossly unfair degree; and

                       c. Using or employing an act or practice in violation of the Texas Insurance Code,
                          chapter 541.

                 56.     It was impracticable for plaintiff to give defendant written notice under Texas
          Business & Commerce Code, section 17.505(a) because plaintiff needed to file this suit to
          prevent the expiration of the statute of limitations. Therefore, written notice was not required.

                 57.      Plaintiff seeks damages within the jurisdictional limits to the Court.

                58.    Defendant acted knowingly which entitles plaintiff to recover mental-anguish
          damages under Texas Business & Commerce Code, section 17.50(b)(1).

                59.    Defendant acted intentionally, which entitles plaintiff to recover treble economic
          damages under the Texas Business & Commerce Code, section 17.50(b)(l).

                 60.     Plaintiff is entitled to recover reasonable and necessary attorney fees for
          prosecuting this suit under Texas Business & Commerce Code, section 17.50(d).

          6. DTPA (Second Claim (4180))

                 61.      The preceding paragraphs are incorporated here by reference.

                 62.      Plaintiff is a consumer under DTPA because plaintiff sought services by purchase.

                 63.      Defendant is a corporation that can be sued under the DTPA.

                  64.     Defendant violated the DTPA when defendant used or employed an act or
          practice in violation of the Texas Insurance Code, chapter 541, including but not limited to:

                       a. Engaging in false, misleading, or deceptive acts or practices that Plaintiff relied to
                          Plaintiff’s detriment;

                       b. Engaging in an unconscionable action or course of action that, to Plaintiff’s
                          detriment, took advantage of Plaintiff s lack of knowledge, ability, experience,
                          and/or capacity to a grossly unfair degree; and

i                      c. Using or employing an act or practice in violation of the Texas Insurance Code,
                          chapter 541.

                 65.     It was impracticable for plaintiff to give defendant written notice under Texas
          Business & Commerce Code, section 17.505(a) because plaintiff needed to file this suit to
          prevent the expiration of the statute of limitations. Therefore, written notice was not required.

                 66.      Plaintiff seeks damages within the jurisdictional limits to the Court.


                                                             7
Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 15 of 26



            67.    Defendant acted knowingly, which entitles plaintiff to recover treble economic
      damages under the Texas Business & Commerce Code, section 17.50(b)(1).

            68.    Defendant acted intentionally, which entitles plaintiff to recover treble economic
      damages under the Texas Business & Commerce Code, section 17.50(b)(1).

             69.     Plaintiff is entitled to recover reasonable and necessary attorney fees for
      prosecuting this suit under Texas Business & Commerce Code, section 17.50(d).

      7.   Bad Faith (Initial Claim (6440))

             70.     The preceding paragraphs are incorporated here by reference.

              71.    Plaintiff was an insured under an insurance contract issued by Allstate, which
      gave rise to a duty of good faith and fair dealing.

             72.   Defendant breached the duty by delaying payment of a covered claim when
      defendant knew or should have known its liability under the policy was clear.

              73.    Defendant’s breach of duty proximately caused injury to plaintiff, which resulted
      in the following damages.

             74.     Plaintiff seeks damages within the jurisdictional limits of this Court.

              75.    Plaintiff suffered injury independent of the loss of policy benefits, and that injury
      resulted from defendant’s gross negligence, malice, or actual fraud, which entitles plaintiff to
      exemplary damages under Texas Civil Practice & Remedies Code, section 41.003(a).
             76.    Plaintiff is entitled to recover reasonable attorney fees under the Texas Insurance
      Code, chapter 542A.

      8.   Bad Faith (Second Claim (4180))

             77.     The preceding paragraphs are incorporated here by reference.

           78.    Plaintiff was an insured under an insurance contract issued by Allstate Insurance
      Company, which gave rise to a duty of good faith and fair dealing.

             79.    Defendant breached the duty by denying payment of a covered claim when
      defendant knew or should have known its liability under the policy was clear.
              80.    Defendant’s breach of duty proximately caused injury to plaintiff, which resulted
      in the following damages.

             81.     Plaintiff seeks damages within the jurisdictional limits of this Court.

              82.     Exemplary damages. Plaintiff suffered injury independent of the loss of policy
      benefits, and that injury resulted from defendant’s gross negligence, malice, or actual fraud,


                                                        8
Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 16 of 26



      which entitles plaintiff to exemplary damages under Texas Civil Practice & Remedies Code,
      section 41.003(a).

             83.    Plaintiff is entitled to recover reasonable attorney fees under the Texas Insurance
      Code, chapter 542A.

      9. Deceptive Insurance Practices (Initial Claim (6440))

             84.     The preceding paragraphs are incorporated here by reference.

           85.    Plaintiff was an insured under an insurance contract issued by Allstate Insurance
      Company, which gave rise to a duty of good faith and fair dealing.

             86.   Defendant breached the duty by delaying payment of a covered claim when
      defendant knew or should have known its liability under the policy was clear.

              87.    Defendant’s breach of duty proximately caused injury to plaintiff, which resulted
      in the following damages.

             88.      Plaintiff seeks damages within the jurisdictional limits of this Court.
                                    )
              89.     Exemplary' damages. Plaintiff suffered injury independent of the loss of policy
      benefits, and that injury resulted from defendant’s gross negligence, malice, or actual fraud,
      which entitles plaintiff to exemplary damages under Texas Civil Practice & Remedies Code,
      section 41.003(a).

             90.    Plaintiff is entitled to recover reasonable attorney fees under Texas Insurance
      Code, Section 541.152(a)(1) and 542A.

      10. Deceptive Insurance Practices (Second Claim (4180))

             91.     The preceding paragraphs are incorporated here by reference.

           92.    Plaintiff was an insured under an insurance contract issued by Allstate Insurance
      Company, which gave rise to a duty of good faith and fair dealing.
                                                                     a
             93.   Defendant breached the duty by denying payment of a covered claim when
      defendant knew or should have known its liability under the policy was clear.

              94.    Defendant’s breach of duty proximately caused injury to plaintiff, which resulted
      in the following damages.

             95.     Plaintiff seeks damages within the jurisdictional limits of this Court.

              96.     Exemplary damages. Plaintiff suffered injury independent of the loss of policy
      benefits, and that injury resulted from defendant’s gross negligence, malice, or actual fraud,
      which entitles plaintiff to exemplary damages under Texas Civil Practice & Remedies Code,
      section 41.003(a).


                                                       9




                                                                                                          i*
     Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 17 of 26
        V




                   97.    Plaintiff is entitled to recover reasonable attorney fees under Texas Insurance
            Code, Section 541.152(a)(1) and 542A.

                                           VI.          CONDITIONS PRECEDENT

                   98.     All conditions precedent to Plaintiff s claims for relief have been performed or have

            occurred.

                                                      VII.   JURY DEMAND

                    99.    In accordance with the provisions of Rule 216 of the Texas Rules of Civil

            Procedure, Plaintiff makes this demand for a jury trial in this litigation.


                                           VIII. MONETARY RELIEF SOUGHT

                    100.   In accordance with Texas Rule of Civil Procedure 47(c), Plaintiff states that it seeks

            monetary relief in excess of $1,000,000.

                                           IX.        REQUEST FOR DISCLOSURE

                    101.   Plaintiff requests that Allstate disclose all of the infonnation provided for by Texas

            Rule of Civil Procedure 194.

                                                 X.     REQUEST FOR RELIEF

                   Accordingly, Plaintiff Perfecto Valencia respectfully requests that be cited to appear, and

            that Plaintiff have judgment against Allstate for:

                           a. damages plus pre-judgment interest as provided by law;

                           b. treble economic damages as determined by a jury;

                           c. mental-anguish damages as determined by a jury;

                           d. exemplary damages as determined by a jury;

                           e. consequential damages;

                           f.   reasonable attorneys’ fees and expenses;

                           g. costs of court;


                                                              10

                                                                                                                    A ■




~\
    Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 18 of 26



                      h. post-judgment interest at the highest rate allowed by law from the date of
                         judgment until paid; and

                      i.   all further relief special or general, in law and in equity, to which Plaintiff may
                           be justly entitled.



                                                      Respectfully submitted.

                                                      Reed Smith, LLP

                                                      /s/ Daniel A vita II
                                                      Daniel Avila II
                                                      Texas Bar No. 24109601
                                                      Tel: 713.469.3896
                                                      davi I a@reedsini th .com
                                                      REED SMITH LLP
                                                      811 Main Street, Suite 1700
                                                      Houston, Texas 77002
                                                      Fax: 713.469.3899
                                                      Attorney for Plaintiff
                                                      Perfecto Valencia




                                                                                                           \




                \ .
I
s
      Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 19 of 2611/12/2019 11:30 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 38411470
                                                                                                        By: Shanelle Taylor
                                                                                              Filed: 11/12/2019 11:30 AM

                                    CAUSE NO. 2019-74368

PERFECTO VALENCIA,                              §             IN THE DISTRICT COURT OF
    Plaintiff,                                  §
                                                §                  HARRIS COUNTY, TEXAS
vs.                                             §
                                                §
ALLSTATE TEXAS LLOYDS,                          §
    Defendant.                                  §
                                        125TH JUDICIAL DISTRICT
                 DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Allstate Texas Lloyds, Defendant in the above styled and numbered cause

of action, and in response to the complaints filed against it, would respectfully show unto this

Honorable Court and Jury as follows:

                                                    I.

                                       GENERAL DENIAL

        At this time Defendant asserts a general denial to Plaintiff’s Original Petition and all

amended and/or supplemental petitions, as authorized by Rule 92, Texas Rules of Civil Procedure,

and respectfully requests the Court and jury to require Plaintiff to prove the claims, charges and

allegations, by a preponderance of the evidence, as required by the Constitution and the laws of

the State of Texas.

                                                    II.

                               FIRST AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, by policy exclusions and/or limitations

which are listed in the policy made the basis of this suit.




                                                    1
    Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 20 of 26



                                                   III.

                              SECOND AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because conditions precedent to Plaintiff’s

recovery have not occurred. For example, and without limitation, Plaintiff failed to provide

proper written notice prior to suit as required by Section 541 of the Texas Insurance Code and by

§ 17.50(a) of the Texas Business and Commerce Code (Texas DTPA).

              II.     NOTICE REQUIREMENT UNDER TEX. INS. CODE §542A

        Section 542A.003 of the Texas Insurance Code provides that in addition to any notice

required by law or the policy, not later than the 61st day before the date suit is filed, Plaintiff must

provide written notice to Defendant as a prerequisite to filing suit. Plaintiff’s failure to provide the

required notice under sec. 542A.003 prior to filing this action constitutes a breach of that statute.

        Because Plaintiff failed to give notice as required by sec. 542A.003(b)(2) at least 61 days

before filing this action, Plaintiff are not entitled to recover attorneys’ fees incurred after the date

this defense was originally pled in this action.

                                                   IV.

                               THIRD AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because some or all of Plaintiff’s claims

are excluded by the applicable insurance policy.

                                                   V.

                             FOURTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because the injuries, damages, and losses

alleged in Plaintiff’s pleadings, none being admitted, were proximately caused in whole or in part

by the fault or negligence of Plaintiff or others. Accordingly, Plaintiff’s claims are barred or must

                                                    2
    Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 21 of 26



be reduced under the doctrine of contributory or comparative fault.

                                                 VI.

                              FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because Plaintiff failed to cooperate in the

handling of his claim, as required by the policy.

                                                VII.

                              SIXTH AFFIRMATIVE DEFENSE

       Plaintiff’s claim for punitive damages is barred because such an award would violate

Defendant’s due process, equal protection, and other rights under the United States Constitution

and the Constitution of the State of Texas.

                                                        VIII.

                               ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiff failed to allege conduct warranting imposition of exemplary or punitive damages

under applicable state law.

                                                        IX.

                              EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are subject to the proportionate responsibility provisions of Chapter 33

of the Texas Civil Practice and Remedies Code, including without limitation the requirement of §

33.003 thereof that the trier of fact determine the relative responsibility of each claimant,

defendant, and responsible third party that may be joined in this suit.




                                                    3
    Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 22 of 26


                                                 X.

                              NINTH AFFIRMATIVE DEFENSE

        Defendant hereby gives notice that it intends to rely upon such other defenses as may

become available or apparent during the course of discovery and thus reserves its right to amend

this answer.

                                                XI.

                              TENTH AFFIRMATIVE DEFENSE

        Defendant asserts the limitations and restrictions contained in Chapter 41 of the Texas Civil

Practice and Remedies Code.

        COMES NOW, Allstate Texas Lloyds, Defendant and formally requests a jury trial

pursuant to Rule 216 of the Texas Rules of Civil Procedure and tenders the amount of $40.00 as

jury fee.

        WHEREFORE, PREMISES CONSIDERED, Defendant, Allstate Texas Lloyds, prays that

the Plaintiff recover nothing of and from the Defendant by reason of this suit, that Defendant be

discharged without delay, with costs of court, and for such other and further relief, both general

and special, at law and in equity, to which Defendant may show itself justly entitled, and for which

Defendant will in duty bound, forever pray.




                                                 4
    Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 23 of 26



                                             Respectfully submitted,

                                             HOPE & CAUSEY, P. C.

                                             /s/ John M. Causey

                                             John M. Causey
                                             State Bar No. 04019100
                                             P. O. Box 3188
                                             Conroe, Texas 77305-3188
                                             (936) 441-4673 - Metro
                                             (936) 441-4674 - Facsimile
                                             hcdocket@hope-causey.com
                                             ATTORNEYS FOR DEFENDANT


       Please be advised that the only valid email address for service of all documents in all
matters handled by this firm is hcdocket@hope-causey.com.


                                CERTIFICATE OF SERVICE

        Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that
the original of Defendant’s Original Answer has been filed with the clerk of the court in writing,
and a true and correct copy of Defendant’s Original Answer has been delivered to all interested
parties on November 12, 2019, correctly addressed to:

Daniel Avila II
REED SMITH LLP
811 Main Street, Suite 1700
Houston, Texas 77002
Tel: 713.469.3896
Fax: 713.469.3899
davila@reedsmith.com
ATTORNEY FOR PLAINTIFF




                                                 /s/ John M. Causey

                                                 John M. Causey



                                                5
       Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 24 of 26




                                            HOPE & CAUSEY, P.C.
                                                      Attorneys At Law


      JOHN M. CAUSEY                              815 W. Davis  Suite 300
    Board Certified Civil Trial Law                    P.O. Box 3188                  Phone (936) 441-4673
Board Certified Personal Injury Trial Law         Conroe, Texas 77305-3188              Fax (936) 441-4674
  Texas Board of Legal Specialization           hcdocket@hope-causey.com

November 12, 2019

Marilyn Burgess
Harris County District Clerk                                                 VIA E-FILE
201 Caroline, Suite 420
Houston, Texas 77002

RE:           CAUSE NO. 2019-74368; PERFECTO VALENCIA VS. ALLSTATE TEXAS LLOYDS; IN THE
              125TH JUDICIAL DISTRICT OF HARRIS COUNTY, TEXAS

Dear Ms. Burgess:

       Please accept this letter as the Defendant, Allstate Texas Lloyds’ request for the Clerk’s
Full Record of the cause number and case referenced above.

       Please promptly provide these documents through the E-filing electronic services as soon
as possible. If you should have any additional requests or questions, please feel free to contact
Jennifer Lafata at jennifer@hope-causey.com, for further assistance.

Sincerely,

HOPE & CAUSEY, P. C.


John M. Causey
John M. Causey
JMC/jl
Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 25 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04595 Document 1-1 Filed on 11/24/19 in TXSD Page 26 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
